DAUKSCH, Judge,
dissenting.
I respectfully dissent.
It is obvious to me that the circuit judge who is requested to recuse himself is personally affronted by the actions of the lawyer for the petitioners. That circumstance gives an appearance of a less-than-objective attitude by the judge toward the lawyer which may affect the petitioners and their perception of the judge’s fairness. It is reasonable for the other parties to the lawsuit to feel that perhaps they too may be affected as a result of the conflict between the judge and petitioner’s lawyer. I am impressed by the fact that the judge felt it necessary to file an answer and dispute the allegations of the lawyer in this case, and especially one filed in an earlier case. It is my considered opinion that the judge should recuse himself in all cases involving J. Gordon Blau, Esq. and that this court should issue its writ of prohibition in this case.